
	
		II
		112th CONGRESS
		1st Session
		S. 1889
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect children from neglect and abuse on Federal
		  property. 
	
	
		1.Short titleThis Act may be cited as the
			 Federal Children’s Protection
			 Act.
		2.Child abuse
			 reportingSection 226 of the
			 Victims of Child Abuse Act of 1990 (42 U.S.C. 13031) is amended—
			(1)in subsection (a)—
				(A)by striking A person and
			 inserting the following:
					
						(1)Covered
				professionalAny person
						;
				and
				(B)by inserting at
			 the end the following:
					
						(2)Other
				personsIn addition to those persons in paragraph (1), any person
				who, while on Federal land or in a federally operated (or contracted) facility,
				learns of facts that give reason to suspect that a child has suffered an
				incident of child abuse, shall as soon as possible make a report of the
				suspected abuse to the agency designated under subsection
				(d).
						;
				(2)in subsection
			 (b), by striking subsection (a) and inserting subsection
			 (a)(1); and
			(3)in subsection
			 (e), by striking mandated reporter groups and inserting
			 covered professionals described in subsection (b).
			
